UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-7710



M. RODNEY JONES,

                                             Plaintiff - Appellant,

          versus


STATE OF SOUTH CAROLINA; SOUTH CAROLINA
DEPARTMENT OF CORRECTIONS; GARY D. MAYNARD,
Director; JIM HODGES, The South Carolina
Governor; CHARLIE CONDON, The South Carolina
Attorney General; ROBERT W. STEWART, South
Carolina SLED Chief; JIM CHRISTOPHER, South
Carolina SLED Chief; BRENTON GLISSON, South
Carolina Department of Corrections PCI Doctor,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Margaret B. Seymour, District Judge.
(CA-02-157-3-24)


Submitted:   March 6, 2003                 Decided:   March 18, 2003


Before MOTZ, TRAXLER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


M. Rodney Jones, Appellant Pro Se.     Saunders McKenzie Bridges,
BRIDGES, ORR, DERRICK & ERVIN, Florence, South Carolina; Robert E.
Lee, Amy Anderson Wise, AIKEN BRIDGES, Florence, South Carolina,
for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

      M. Rodney Jones appeals the district court’s order accepting

the recommendation of the magistrate judge and denying relief on

his   42   U.S.C.   §   1983   (2000),   complaint   under   28   U.S.C.

§ 1915(e)(2)(B) (2000).    We have reviewed the record and find that

this appeal is frivolous.      Accordingly, we dismiss the appeal on

the reasoning of the district court.      See Jones v. South Carolina,

No. CA-02-157-3-24 (D.S.C. Sept. 17, 2002).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                              DISMISSED




                                   2